STATE OF LOUISIANA
           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                               NO.   2021    KW   1448

VERSUS


ANDY    MAGEE                                                         FEBRUARY       25, 2022




In   Re:        Andy    Magee,            applying     for                                   22nd
                                                             supervisory       writs,

                Judicial         District     Court,    Parish   of    Washington,     No.    Ol-
                CR9- 81002.




BEFORE:         WHIPPLE,         C. J.,   PENZATO AND    HESTER,      JJ.


       WRIT DENIED.


                                                VGW
                                                AHP
                                                CHH




 URT       OF APPEAL,       FI   ST   CIRCUIT




       DEPUTY     C   ERK OF COURT
                FOR   THE    COURT